Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 6, 9, 14, 15, 21-26, 29, 32, 37, 38, 44-47, 50 and 75 are pending in the application. Claims 1-3, 6, 9, 14 and 75 are rejected. Claims 15 and 23 are objected to. Claims 21, 22, 24-26, 29, 32, 37, 38, 44-47 and 50 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of the species of CHP25 to prosecute the invention of Group I, claims 1-3, 6, 9, 14, 15, 21-23 and 75 in the reply filed on January 18th, 2022 is acknowledged.

As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of CHP25 appears allowable. Therefore, according to MPEP 803.02: should the elected species be found allowable, the examination of the Markush-type claim will be extended. If the examination is extended and a non-elected species found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. The examination of the Markush-type claims has been extended to include the scope of claims 15 and 23, which are free of the prior art, as well as the species cited below under 35 USC 102.  
As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held withdrawn from further consideration. Claims 1-3, 6, 9, 14, 15, 23 and 75 read on the elected species and are therefore under examination.



Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on July 20th, 2020.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(1 of 2) Claim 9 is rejected as indefinite since formula (III) recites the variables R14-R17 that are not defined in either claim 9 or parent claim 1. For this reason, the scope of claim 9 is unclear.
(2 of 2) Claim 75 is rejected as indefinite since the claim recites a “pharmaceutical composition comprising a pharmaceutically acceptable excipient and compound having a formula (I), […] or a salt thereof, and a pharmaceutically acceptable carrier.” In this situation, it is unclear if the reference to the presence of both an excipient and a carrier was 

    PNG
    media_image1.png
    119
    612
    media_image1.png
    Greyscale

For these reasons, the scope of the claim is unclear. It could be the case that the reference to both a carrier and an excipient was unintentional. It could also be the case that Applicant intends for the claim to require the presence of two different components besides the compound of formula (I) where one would be considered the excipient and the other would be considered the carrier. It could further be the case that the claims should be interpreted to only require the presence of one additional component besides the compound of formula (I) where, for example, having water present could be considered both the excipient and the carrier.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(1 of 3) Claim(s) 1-3, 6, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1799181-70-6, which entered STN on July 12th, 2015.
CAS Registry No. 1799181-70-6 is drawn to N-[(2-ethoxy-1-naphthalenyl)methylene]-benzenesulfonamide, which has the following structure:

    PNG
    media_image2.png
    470
    386
    media_image2.png
    Greyscale
.
The compound is embraced by formula (I) where L1 is –S(O)2-, R4 and R5 are taken together to form an unsubstituted phenyl, R2, R3 and R6-R10 are hydrogen and R1 is –OR1D where R1D is ethyl. The compound reads on instant claims 1-3, 6, 9 (formula (V)) and 14. 

(2 of 3) Claim(s) 1, 3, 6 and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,187,317 by Nuss, Jr. et al.
The prior art is replete with structures reading on the instant claims in the list beginning in column 4, line 6 and continuing through column 8 of the prior art. As an example, the prior art teaches N-benzylideneaniline in column 4, line 6, which has the following structure:

    PNG
    media_image3.png
    229
    378
    media_image3.png
    Greyscale
.
The compound is embraced by formula (I) where L1 is a bond and R1-R10 are hydrogen. The compound reads on instant claims 1, 3 and 6 (second and third options). Regarding instant claim 78, this claim requires a “pharmaceutical composition comprising a pharmaceutically acceptable excipient and compound having a formula (I), […] or a salt thereof, and a pharmaceutically acceptable carrier.” The prior art teaches sunscreens beginning in column 9 that would each contain multiple excipients/carriers. See, for example, Example 2 containing N-benzylidene-p-toluidine that would possess the same variable definitions except where R8 is methyl and where the compositions contains, for example, water and triglyceride of fatty acid of coconut oil.

(3 of 3) Claim(s) 1-3, 6, 9 and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisaindee et al. Arabian Journal of Chemistry 2015, 8, 828-836.
Hisaindee et al. teach multiple compounds on page 830 (Figure 1) that are embraced by the instant claims. For instance, Compound 10 has the following structure:

    PNG
    media_image4.png
    319
    553
    media_image4.png
    Greyscale

The compound is embraced by formula (I) where L1 is a bond, R4 and R5 are taken together to form an unsubstituted phenyl, R2, R3 and R6-R10 are hydrogen and R1 is –OR1D where R1D is hydrogen. The compound reads on instant claims 1-3, 6 and 9 (formula (VII)). Each of compounds 1, 2, 3, 4, 5, 6, 7, 8, 14, 15, 16, 17 and 18 of the prior art would also read on the instant formula (I) having analogous definitions except where R4 and R5 do not form a ring or an R variable is a substituent such as halogen, -OH, CO2H, etc. Regarding instant claim 78, this claim requires a “pharmaceutical composition comprising a pharmaceutically acceptable excipient and compound having a formula (I), […] or a salt thereof, and a pharmaceutically acceptable carrier.” The prior art teaches preparation on page 829 by condensation in ethanol where during the reaction both water and ethanol would be present where each is either a pharmaceutically acceptable excipient or carrier.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6 and 75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 14, 15, 17, 19, 20, 27, 29, 30, 36, 41, 44, 45, 51, 53, 56, 57, 59, 60, 70, 71, 73, 75, 76, 83, 85, 86, 92, 97, 100, 101, 107, 109, 112 and 113 of copending Application No. 17/262,005 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that anticipate the instant claims. For instance, claim 29 of the copending case recites the following compound:

    PNG
    media_image5.png
    147
    138
    media_image5.png
    Greyscale
.
The compound is embraced by formula (I) where L1 is –S(O)2-, R4 and R5 are taken together to form an unsubstituted pyridyl and R1-R3 and R6-R10 are hydrogen. The compound reads on instant claims 1, 3 and 6 (second two options). Regarding instant claim 78, this claim requires a “pharmaceutical composition comprising a pharmaceutically acceptable excipient and compound having a formula (I), […] or a salt thereof, and a pharmaceutically acceptable carrier.” Claim 113 of the copending case recites pharmaceutical compositions with “a pharmaceutically acceptable excipient.” Even assuming that instant claim 78 should require two distinct components besides the compound of formula (I), a person having ordinary skill in the art in developing a pharmaceutical compositions would have been motivated to test the use of multiple excipients within the scope of the claims of the copending case to develop an optimum delivery system.


Allowable Subject Matter
Claims 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626